
	

114 HR 4284 : Service Provider Opportunity Clarification Act of 2015
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4284
		IN THE SENATE OF THE UNITED STATES
		April 20, 2016Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To require the Administrator of the Small Business Administration to issue regulations providing
			 examples of a failure to comply in good faith with the requirements of
			 prime contractors with respect to subcontracting plans.
	
	
 1.Short titleThis Act may be cited as the Service Provider Opportunity Clarification Act of 2015. 2.Good faith compliance with the requirements of prime contractors with respect to subcontracting plansNot later than 270 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall issue regulations providing examples of activities that would be considered a failure to make a good faith effort to comply with the requirements imposed on an entity (other than a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632)) that is awarded a prime contract containing the clauses required under paragraphs (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)).
		
	Passed the House of Representatives April 19, 2016.Karen L. Haas,Clerk
